              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
               CRIMINAL CASE NO. 1:16-cr-00002-MR


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )                 ORDER
                                 )
BARRY CARLTON TAYLOR,            )
                                 )
                   Defendant.    )
________________________________ )


      THIS MATTER is before the Court on the Defendant’s motion for the

appointment of counsel [Doc. 57].

      The Defendant moves for the appointment of counsel to represent him

in connection with filing a motion for compassionate release.1                 The

Defendant has no constitutional right to the appointment of counsel to file

post-conviction motions. Lawrence v. Florida, 549 U.S. 327, 336-37 (2007)

(citing Coleman v. Thompson, 501 U.S. 722, 756-57 (1991)); Rouse v. Lee,

339 F.3d 238, 250 (4th Cir. 2003), cert. denied, 541 U.S. 905 (2004) (citing

Pennsylvania v. Finley, 481 U.S. 551, 555-56 (1987) (no constitutional right



1The Court denied the Defendant’s motion for compassionate release without prejudice
on October 9, 2020. [Doc. 59].


     Case 1:16-cr-00002-MR-WCM Document 62 Filed 11/02/20 Page 1 of 2
to counsel beyond first appeal of right)).                The Court may, in some

circumstances, appoint counsel to represent a prisoner when the interests of

justice so require and the prisoner is financially unable to obtain

representation.   See 18 U.S.C. § 3006A(a)(2)(B).              In the instant case,

however, the Defendant has failed to demonstrate that the interests of justice

warrant the appointment of counsel. See United States v. Riley, 21 F. App’x

139, 141-42 (4th Cir. 2001).

      IT IS, THEREFORE, ORDERED that the Defendant’s motion for the

appointment of counsel [Doc. 57] is DENIED.

      IT IS SO ORDERED.
                               Signed: October 14, 2020




                                         2



     Case 1:16-cr-00002-MR-WCM Document 62 Filed 11/02/20 Page 2 of 2
